Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments on pages 10-12 directed at the rejection of claims directed at Yu not teaching the amended claim limitations:
	The examiner respectfully disagrees for the following reasons:
	Applicant argues that Yu does not disclose “the appropriate version information being compatible with version information of the virtual network functions currently in use of a virtual network service,”.
	Examiner respectfully disagrees and points to 0113-0114; 0149-0150; Determining the validity of the upgrade request for upgrading a first VNF of an NS (network service) to a second version of the first VNF. The first VNF of the service is still in operation and its being upgraded. The VNFs and virtual components of a network service. And validation of the request is equivalent to an appropriate version. Furthermore Yu does not disclose any VNF version, or mixing different VNFs with different versions, Yu explicitly teaches a “first” version of a first VNF, and a “second” version of a first VNF, which is equivalent to appropriate version.
	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 27, 32, 34 and 36-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 20160337172 A1).

Regarding claim 22, Yu teaches a virtual network system comprising: ([Fig 1; 0004] standard NFVI hardware (equivalent to the system))
a first storage configured to store a list including identification information identifying multiple defined functions of virtual network functions, ([0004, 0010-0011, VNF catalog (equivalent to first storage) which includes the VNFDs corresponding to the first vnf version, and the second vnf version (equivalent to storing vnfs with version information), examiner notes that a VNF catalog includes all VNFs deployable by an end user, and includes requirements and definitions of VNFs, (0004, 0009-0011), the VNFs identified in the network service descriptor to provide the network service, that is a plurality of VNFs each providing a functionality of a network service)
each defined function of the virtual network functions being in association with an appropriate version (each vnf has a current first version and second version these versions names “first and second” are equivalent to “appropriate” version; note Yu does not say any version but specifically first and second versions) information when activating or changing (instantiating or upgrading) the each defined function of the virtual network functions, ([0004, 0009-0011, VNF catalog (equivalent to first storage) which includes the VNFDs corresponding to the first vnf version, and the second vnf version (equivalent to storing vnfs with version information); and the virtual network functions can be instantiated and upgraded; (0113-0114; 0149-0150; Determining the validity of the upgrade request for upgrading a first VNF of an NS (network service) to a second version of the first VNF. The first VNF of the service is still in operation and its being upgraded. The VNFs and virtual components of a network service. And validation of the request is equivalent to an appropriate version.)
the appropriate version information being compatible with version information of the virtual network functions currently in use of a virtual network service, (0113-0114; 0149-0150; Determining the validity of the upgrade request for upgrading a first VNF of an NS (network service) to a second version of the first VNF. The first VNF of the service is still in operation and its being upgraded. The VNFs and virtual components of a network service. And validation of the request is equivalent to an appropriate version.)
one of the multiple defined functions of virtual network functions providing one of various functions included in the virtual network service, respectively; (0004, 0009-0011, the VNFs identified in the network service descriptor to provide the network service, that is a plurality of VNFs each providing a functionality of a network service)
a second storage configured to separately store the multiple defined functions of virtual network functions, (0009-0011; 0134; NFV instance repository storing all the VNFs and the different versions))
each defined function of the virtual network functions having plural sets of different version information and corresponding virtual network function data; (0009-0011; 0121; 0134; each of the network functions having a version number (equivalent to second version information), see Fig 4 VNF2y and VNF2x, being different versions of the same virtual network function)
 	and a controller configured to: receive an instruction which represents activation or change of a candidate defined function of virtual network function, among the multiple defined functions of virtual network functions; (Fig 4; 0009-0011, 0013, 0114; processor, equivalent to controller [0118-0120] the processor validates that virtual network function upgrade request based on the identifiers of the first NS (first version of the virtual network functions) and second NS (second version of the virtual network functions))
 compare the appropriate version information stored in association with the candidate defined function of virtual network function in the first storage with a plurality of the different 2version information stored in association with the candidate defined function of virtual network function in the second storage; ; (Fig 4; 0009-0011; 0121-0134; determining which of the VNFs, which version of those VNFs are instantiated in the repository based on the upgrade request and first and second Network service descriptors and which ones have not been instantiated yet, and which of the VNFs need upgrading based on the version number in the catalog)
and perform the activation or the change of the candidate defined function  of virtual network function in response to a match between the appropriate version information and any one of the plurality of the different version information (0010-0011; instantiating by the system the vnf to get the second version, based on NSD information in the NS catalog, as well as VNF version information in the VNF catalog, based on the information corresponding to each other (equivalent to matching); 0114-0120; based on the processor verifying the upgrade is valid, upgrading the VNFs based on version numbers of VNFs described in the first network service to the version numbers of VNFs described in the second network service of the network service)

	A virtual network system comprising: 
a first storage configured to store a list including identification information identifying multiple defined functions of virtual network functions, each defined function of the virtual network functions being in association with an appropriate version information when activating or changing the each defined function of the virtual network functions, the appropriate version information being compatible with version information of the virtual network functions currently in use of a virtual network service, one of the virtual a virtual network service, respectively;
 a second storage configured to separately store the multiple defined functions of virtual network functions, each defined function of the virtual network functions having plural sets of different version information and corresponding virtual network function data; 
and a controller configured to:
 receive an instruction which represents activation or change of a candidate defined function of virtual network function, among the multiple defined functions of virtual network functions;
compare the appropriate version information stored in association with the candidate defined function of virtual network function in the first storage with a plurality of the different version information stored in association with the candidate defined function of virtual network function in the second storage; 
and perform the activation or the change of the candidate defined function of virtual network function in response to a match between the appropriate version information and any one of the plurality of the different version information.
 

 Regarding claim 23, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches a registration apparatus ([0114] processor) configured to register each of the multiple defined functions of virtual network functions and the corresponding valid version information, wherein the first storage is configured to store the registered version information ([0004, 0010-0011, 0125] vnfs are registered to NS catalog indicating which VNFs constitute the service (equivalent to first storage), and the VNF catalogs with their version number, and since the VNFs are registered then they have a valid version number)

Regarding claim 27, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches wherein the first storage is further configured to store authentication ([0118-0120] the processor validates that virtual network function upgrade request based on the identifiers of the first NS and second NS and are registered in a catalog;)

Regarding claim 32, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches wherein the controller is further configured to identify a network function based on the virtual network service ([0020] the network service management creates a forwarding table for each service indicating the VNFs for each service flow)

Regarding claim 34, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches a management apparatus configured to send the instruction to the controller ([0027-0054] the modules (equivalent to management apparatus) instruct the processor to perform functions by use of NS service management entity)

Regarding claim 36, the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of an apparatus claim Yu teaches an [0112] orchestrator (equivalent to an apparatus) including a receiver and a processor [0011-0025] for executing instructions for performing functions)

Regarding claim 37, the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of an apparatus claim Yu teaches an [0112] orchestrator (equivalent to an apparatus) including a receiver and a processor [0011-0025] for executing instructions for performing functions)

Yu teaches an [0112] orchestrator (equivalent to an apparatus) including a receiver and a processor [0011-0025] for executing instructions for performing functions)

Regarding claim 39 the claim inherits the same rejection as claim 22 for reciting similar limitations in the form of a method claim Yu teaches an [ABSTRACT] method 

Regarding claim 40 the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of a method claim Yu teaches an [ABSTRACT] method 

Regarding claim 41 the claim inherits the same rejection as claim 34 for reciting similar limitations in the form of a method claim Yu teaches an [ABSTRACT] method 

Regarding claim 42, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches wherein the controller configured to: 
perform a first extraction operation to extract a first version information associated with the candidate defined function of virtual network function from the first storage; (0004, 0010-0011; identifying the first VNF (equivalent to first version information) and determining the first NS that the first VNF instance belongs to in the system (equivalent to first extraction information), and sending an identifier of the first NS to the sender, where the NS is in the NS catalog (equivalent to the first storage))
and perform a second extraction operation to extract a second version information associated with the candidate defined function of virtual network function from the second storage (0004, 0010-0011; 0121-034 identifying the second VNF to instantiate based on the identifier of a second NS instance in the instance repository (equivalent to second storage), which indicates the second VNF from the VNF catalog (equivalent to the second version information) corresponding to the NS information)

Regarding claim 43, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu further teaches wherein the valid version information is a latest version of the corresponding virtual network function. (0004, 0010-0011; where the VNF updates is based on the second vnf version information (equivalent to the latest version of the VNF))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-30, 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160337172 A1) in view of Yan (US 20170214694 A1)

Regarding claim 24, Yu teaches the virtual network system according to claim 23, Yu does not disclose wherein the registration apparatus is further configured to register operator information representing an operator who has instructed the activation or change of the candidate defined function of virtual network function, and the controller is further configured to perform the activation or the change of the candidate defined function of virtual network function based on the operator information
In an analogous art Yan teaches wherein the registration apparatus is further configured to register operator information representing an operator who has instructed the activation or change of the candidate defined function of virtual network function, and the controller is further configured to perform the activation or the change of the candidate defined function of virtual network function based on the operator information ([0036 + 0061 + 0072] controller for controlling the data plane for the service functions and trust functions as a service, and the execution is based on the policies, and permission of changes based on the authorized party such as the home operator (if the operator is authorized then the operator is registered) [0058 & 0070 & Fig 1 & 2] VNFs are provided by third-party service providers, and supported by operators, the system takes measures for authenticating and verifying the service providers, operators, devices, certificates, reputation etc)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying the source of a network function before its deployment
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 25, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu does not disclose wherein the controller is further configured to confirm the candidate defined function of virtual network function based on a provider of the virtual network function
In an analogous art Yan teaches wherein the controller is further configured to confirm the candidate virtual network function based on a provider of the virtual network function ([0058 & Fig 1 & 2] VNFs are provided by third-party service providers, the system takes measures for authenticating and verifying the service providers, certificates, reputation etc)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying the source of a network function before its deployment
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 26, Yu teaches the virtual network system according to claim 22, Yu does not explicitly disclose wherein the controller is further configured to confirm the candidate defined function of virtual network function based on an operator who has instructed the activation or change of the candidate defined function of virtual network function
In an analogous art Yan teaches wherein the controller is further configured to confirm the candidate defined function of virtual network function based on an operator who has instructed the activation or change of the candidate defined function of virtual network function ([0058 & 0070 & Fig 1 & 2] VNFs are provided by third-party service providers, and supported by operators, the system takes measures for authenticating and verifying the service providers, operators, devices, certificates, reputation etc)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying the source of a network function before its deployment
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 28, Yu teaches the virtual network system according to claim 27, and is disclosed above, Yu does not disclose wherein the authentication information includes a digital signature
In an analogous art Yan teaches wherein the authentication information includes a digital signature ([0058] where the service functions, have their certificates verified, it is well known in the art the digital certificates used for authentication include keys for digital signatures and identity associated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying and authenticate vnfs being deployed as is taught by Yan
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 29, Yu in view of Yan teach the virtual network system according to claim 28, and is disclosed above, Yu does not disclose but Yan teaches wherein the controller is further configured to decrypt the digital signature by a verification key held in correspondence with the candidate defined function of virtual network function or a provider of the candidate defined function of virtual network function. ([0058 + 0052-0053] where the service functions, have their certificates verified, it is well known in the art the digital certificates used for authentication include keys for digital signatures which are used for cryptographic operations for authentication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying and authenticate vnfs being deployed as is taught by Yan
The suggestion/motivation is to verify the source of executable code for security measures 

 Regarding claim 30, Yu in view of Yan teach the virtual network system according to claim 28, and is disclosed above Yu does not disclose but Yan teaches wherein the controller is further configured to decrypt the digital signature by a verification key held in correspondence with the candidate defined function of virtual network function and a provider of the candidate defined function of virtual network function [0058 & 0070 & Fig 1 & 2] VNFs are provided by third-party service providers, and supported by operators, the system takes measures for authenticating and verifying the service providers, operators, devices, certificates, reputation etc; [0058 + 0052-0053 + 0063] where the service functions, have their certificates verified, it is well known in the art the digital certificates used for authentication include keys for digital signatures which are used for cryptographic operations for authentication and 0068 indicates the certificate verification helps ensure the VNF source is a secure party)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying and authenticate vnfs being deployed as is taught by Yan
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 31, Yu in view of Yan The virtual network system according to claim 28, and is disclosed above Yu does not disclose but in an analogous art Yan teaches wherein the controller is further configured to decrypt the digital signature by a verification key held in correspondence with an operator who has input activation or change of the candidate defined function of virtual network function ([0055] security function component authenticates the remote home operator (who has input activation) as a verified operator and the VNF to be installed including cryptographic computation and verification (equivalent to digital signature by a verification key))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include verifying and authenticate operators being deployed as is taught by Yan
The suggestion/motivation is to verify the source of executable code for security measures 

Regarding claim 33, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu does not disclose a physical server including a virtual machine which performs the virtual network function, wherein the controller is configured to control the virtual machine
In an analogous art Yan teaches a physical server including a virtual machine which performs the virtual network function, wherein the controller is configured to control the virtual machine ([0033] vnfs running on servers; [0045-0048] VNFS deployed on virtual machines; and where the processors of the servers is equivalent to the server processor) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include virtual orchestration and communication between physical hardware and implementation in virtual network function deployment as is taught by Yan
The suggestion/motivation is to virtually implement the virtual network functions on physical hardware

Regarding claim 35, Yu teaches the virtual network system according to claim 22, and is disclosed above, Yu does not explicitly disclose teach a plurality of controllers, and an orchestration controller configured to integrally control the plurality of controllers
In an analogous art Yan teaches a plurality of controllers, and an orchestration controller configured to integrally control the plurality of controllers ([0036 + 0049 + 0019] APIs making the orchestrator manage the hardware and their lifecycles include a plurality of processors) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yu to include virtual orchestration and communication between physical hardware and implementation in virtual network function deployment as is taught by Yan
The suggestion/motivation is to virtually implement the virtual network functions on physical hardware.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451